     Case 3:20-cv-00765-GPC-DEB Document 93 Filed 01/13/21 PageID.4089 Page 1 of 14



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     TRAVELERS INDEMNITY COMPANY                       Case No.: 20cv765-GPC(DEB)
       OF CONNECTICUT,
12
                                        Plaintiff,       ORDER GRANTING THE
13                                                       DEFENDANTS’ MOTIONS TO
       v.                                                DISMISS THE SECOND AMENDED
14
                                                         COMPLAINT
       ANTHONY and BLYTHE NEWLIN, as
15
       individuals; QUADE & ASSOCIATES,
                                                         [Dkt. Nos. 66, 67.]
16     PLC, a California professional liability
       company; AIG PROPERTY CASUALTY
17
       COMPANY, a Pennsylvania corporation,
18     and DOES 1 through 10, inclusive,
19                                   Defendants.
20
21          Before the Court are Defendant AIG Property Casualty Company’s motion to
22    dismiss pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(1) and Defendants
23    Anthony and Blythe Newlin, and Quade & Associates, PLC’s motion to dismiss pursuant
24    to Rule 12(b)(1) and Rule 12(b)(6). (Dkt. Nos. 66, 67.) Plaintiff Travelers Indemnity
25    Company of Connecticut filed a joint opposition to both motions. (Dkt. No. 79.) All
26    Defendants filed their replies. (Dkt. No. 83, 84.) Based on the reasoning below, the
27    Court GRANTS the Defendants’ motions to dismiss under Rule 12(b)(1).
28    ///

                                                     1
                                                                                20cv765-GPC(DEB)
     Case 3:20-cv-00765-GPC-DEB Document 93 Filed 01/13/21 PageID.4090 Page 2 of 14



1                                         Procedural Background
2            On April 22, 2020, the original complaint was filed in this Court. (Dkt. No. 1,
3     Compl.) Shortly thereafter, on May 1, 2020, Plaintiff Travelers Indemnity Company of
4     Connecticut (“Plaintiff” or “Travelers”) filed a first amended complaint (“FAC”) alleging
5     four counts for declaratory relief against Defendants Anthony and Blythe Newlin (“the
6     Newlins”), Quade & Associates (“Quade”), and AIG Property Casualty Company,
7     (“AIG”) (collectively “Defendants”) as well as a breach of contract claim against the
8     Newlins based on facts arising from an underlying state court complaint in San Diego
9     County Superior Court, Case No. 37-2017-00006963-CU-OR-NC entitled Hamadeh et
10    al. v. Newlins, et al., (“Hamadeh Litigation”). (Dkt. No. 5, FAC.) On September 14,
11    2020, the Court granted the Newlins’ motion to dismiss the breach of contract claim and
12    granted all Defendants’ motion to dismiss the FAC with leave to amend. (Dkt. No. 55.)
13    On September 24, 2020, Plaintiff filed the second amended complaint (“SAC”). (Dkt.
14    No. 56.)
15           On June 11, 2020, the Newlins, AIG and Quade each separately filed a third-party
16    complaint against CCL Contracting, Inc. and a counterclaim against Travelers. (Dkt.
17    Nos. 14, 16, 17.) On November 2, 2002, the Court granted Travelers’ motions to dismiss
18    the counterclaims by the Newlins and Quade with leave to amend and denied CCL’s
19    motions to dismiss the third-party complaints by the Newlins, Quade and AIG. (Dkt. No.
20    73.) On November 16, 2020, CCL filed answers to the third party complaints. (Dkt.
21    Nos. 74, 75, 76.) On November 20, 2020 the Newlins and Quade each filed their “Third-
22    Party Complaint and First Amended Counterclaims against Travelers.” (Dkt. Nos. 81,
23    82.) CCL then filed answers to these filings against Travelers.1 (Dkt. Nos. 87, 88.)
24    Travelers filed motions to dismiss the first amended counterclaim which are not yet fully
25    briefed. (Dkt. Nos. 85, 86.)
26
27
      1
       It is not clear why CCL filed answers to the amended counterclaims that were alleged against Travelers
28    and not CCL.

                                                         2
                                                                                           20cv765-GPC(DEB)
     Case 3:20-cv-00765-GPC-DEB Document 93 Filed 01/13/21 PageID.4091 Page 3 of 14



1            On October 13, 2020, the Newlins and Quade filed the instant motion to dismiss
2     pursuant to Rule 12(b)(1) and Rule 12(b)(6), (Dkt. No. 66), and AIG filed the instant
3     motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) which are fully
4     briefed.2 (Dkt. No. 67.)
5                                           Factual Background
6            According to the SAC, Travelers issued to CCL Contracting, Inc. (“CCL
7     Contracting”), as the named insured, commercial general liability policies from April 1,
8     2014 – April 1, 2018 (“CCL Policies”). (Dkt. No. 56, SAC ¶ 8.) Travelers alleges that in
9     November 2013, CCL Contracting was awarded the contract for a project for the Santa
10    Fe Irrigation District referred to as the Group 2 Pipelines Project. (Id. ¶ 16.) Per the
11    Santa Fe Irrigation District plans, specifications and easements, CCL Contracting
12    installed one or more replacement water lines for property located at 16350 Via Del Alba,
13    Rancho Santa Fe, California 92067 (“Property”) which, at the time, was owned by the
14    Newlins. (Id.; id. ¶ 2.) CCL Contracting relocated an existing public fire hydrant on Via
15    del Alba to the end of the cul-de-sac approximately 3 feet onto the Property per a Santa
16    Fe Irrigation District easement. (Id. ¶ 16.) At the time, the Newlins owned the property
17    but later sold it to Bassim Hamadeh, Seidy Hamadeh, and the Ravello Trust on February
18    18, 2015. (Dkt. No. 16, Newlins’ TPC/Counterclaim ¶¶ 8-9.)
19           On February 24, 2017, Bassim Hamadeh, Seidy Hamadeh and The Ravello Trust,
20    Bassim and Seidy Hamadeh as Trustees filed a complaint in the Superior Court for the
21
22
      2
        In its opposition, Travelers argues that the Newlins, AIG and Quade’s motions to dismiss should be
23    denied as untimely because the deadline to file a responsive pleading was October 8, 2020 and not
      October 13, 2020 when the motions were filed under Rule 6. (Dkt. No. 79 at 8-10.) The Newlins, AIG
24    and Quade respond arguing that Rule 6(d) is not a model of clarity but even if they were mistaken, the
25    Court may consider their motions if there was “excusable neglect.” (Dkt. No. 84 at 7-9; Dkt. No. 83 at
      12-14.) The Court concludes that even if the motions to dismiss were untimely, Defendants’ failure to
26    timely respond was due to “excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). The motions were filed only
      three days late, defense counsel relied on the Rutter Guide which reflects the lack of clarity in the
27    amended Rule 6(d), and finally, and most importantly, Travelers did not assert and it does not appear
      that it suffered any prejudice. Accordingly, the Court declines to deny the motions to dismiss as
28    untimely.

                                                        3
                                                                                           20cv765-GPC(DEB)
     Case 3:20-cv-00765-GPC-DEB Document 93 Filed 01/13/21 PageID.4092 Page 4 of 14



1     County of San Diego against the Newlins and their real estate agents for (1) negligent
2     misrepresentation, (2) negligence and (3) breach of contract arising out of the Hamadeh’s
3     purchase of the Property from the Newlins in 2015 (“Hamadeh Litigation”). (Dkt. No.
4     56, SAC ¶ 17.) An amended complaint was later filed. (Id.) Around August 3, 2017, the
5     Newlins, through their legal representative, Quade, tendered their defense in the
6     Hamadeh Litigation to Travelers as additional insureds under some or all of the CCL
7     Policies. (Id. ¶ 18.) In the tender, the Newlins asserted that the Hamadeh’s alleged
8     defects and damages resulted from work performed by CCL Contracting at the Property.
9     (Id.) Around December 7, 2017 the Newlins filed a cross-complaint against CCL
10    Contracting, and others, in the Hamadeh Litigation. (Id. ¶ 19.) Travelers acknowledged
11    receipt of the Newlins’ tender and sent correspondence to the Newlins advising them that
12    Travelers accepted their tender under some or all of the CCL Policies under a reservation
13    of rights and agreed to defend the Newlins in the Hamadeh Litigation. (Id. ¶ 20.) At the
14    time, Travelers asserted its right to retain counsel of its choosing and advised the Newlins
15    that it was retaining James Bohm of Bohm Wildish to represent and defend them in the
16    Hamadeh Litigation. (Id.) However, the Newlins refused to accept Traveler’s appointed
17    counsel to defend them in the Hamadeh Litigation which allegedly constituted a material
18    breach of the policies. (Id. ¶ 21.)
19          In addition, the Newlins tendered their defense in the Hamadeh Litigation to AIG
20    under their own Policy and AIG agreed to defend and fully defended the Newlins in the
21    Hamadeh Litigation through Quade and/or Tyson & Mendes. (Id. ¶ 22.) Around January
22    2019, AIG settled the claims asserted against the Newlins in the Hamadeh Litigation and
23    the claims against them were subsequently dismissed with prejudice. (Id. ¶ 23.) The
24    cross-complaint filed by the Newlins against CCL Contracting in the Hamadeh Litigation
25    remains pending in San Diego Superior Court and no trial date is currently set. (Id. ¶ 24.)
26    Quade contends that Travelers is obligated to pay attorney fees and costs billed through
27    its firm to defend the Newlins in the Hamadeh Litigation. (Id. ¶ 25.) Due to the material
28    breach by the Newlins, Travelers disputes Quade, the Newlins and AIG’s contentions that

                                                   4
                                                                                  20cv765-GPC(DEB)
     Case 3:20-cv-00765-GPC-DEB Document 93 Filed 01/13/21 PageID.4093 Page 5 of 14



1     Travelers was obligated to defend the Newlins, pay any attorneys’ fees or costs incurred
2     by the Newlins, their personal counsel or AIG’s appointed defense counsel, or duty to
3     indemnify AIG under the CCL Policies.
4           As such, Travelers seeks 1) declaratory relief against the Newlins for a number of
5     declarations concluding that Travelers has no obligations under the CCL Policies; 2)
6     breach of contract against the Newlins; 3) declaratory relief against Quade for a number
7     of declarations concluding that Travelers has no obligations under the CCL Policies; 4)
8     declaratory relief against AIG (duty to defend); and 5) declaratory relief against AIG
9     (duty to indemnity). (Id. ¶¶ 26-50.)
10          According to the third-party complaint filed by Quade against CCL Contracting,
11    Quade alleges that in January 2019, AIG funded a $900,000 settlement between the
12    Newlins, the Hamadeh and all Hamadeh cross-defendants except CCL Contracting were
13    dismissed with prejudice. (Dkt. No. 17, Quade’s TPC/Counterclaim ¶ 16.) On June 10,
14    2020, the Newlins assigned all their rights under the legal services agreement with Quade
15    to recover unpaid excess fees from CCL Contracting and/or Travelers while still retaining
16    their own personal rights to pursue claims for emotional distress, punitive damages and
17    attorney’s fees incurred in recovering contractual benefits unreasonably withheld by
18    Travelers. (Id. ¶ 17.) According to Quade, CCL Contracting and Travelers are obligated
19    to pay it the excess fees of about $1.7 million, plus interest. (Id. ¶ 18.) Quade alleges
20    breach of contract against CCL Contracting, (id. ¶¶ 65-72), breach of contract-duty to
21    defend-independent counsel against Travelers, (id. ¶¶ 73-76), and indemnity, equitable
22    subrogation, waiver/estoppel against Travelers, (id. ¶¶ 77-81). Quade’s amended
23    counterclaim against Travelers alleges breach of contract-duty to defend-independent
24    counsel against Travelers, and indemnity, equitable subrogation, waiver/estoppel (Dkt.
25    No. 82, Quade’s Am. Counterclaim ¶¶ 80-98.)
26          In the Newlins’ third-party complaint against CCL Contracting, they contend that
27    in the underlying state court case, on December 17, 2017, the Newlins filed a cross-
28    complaint against, among other cross-defendants, CCL Contracting, alleging breach of

                                                    5
                                                                                   20cv765-GPC(DEB)
     Case 3:20-cv-00765-GPC-DEB Document 93 Filed 01/13/21 PageID.4094 Page 6 of 14



1     contract, negligence, negligent misrepresentation, indemnity, contribution, apportionment
2     and declaratory relief. (Dkt. No. 16, Newlins’ TPC/Counterclaim ¶ 13.) During the
3     Hamadeh Litigation, AIG, on behalf of the Newlins, paid over $1.5 million in attorney
4     fees and costs to Tyson Mendes and Quade. (Id. ¶ 14.) In January 2019, AIG funded a
5     $900,000 settlement between the Newlins, the Hamadeh plaintiff and the cross-
6     defendants except CCL Contracting which was confirmed by the trial court on June 13,
7     2019. (Id. ¶ 15.) The third-party complaint alleges breach of contract against CCL
8     Contracting, (id. ¶¶ 57-62). The amended counterclaim against Travelers asserts breach
9     of insurance contract, and breach of implied covenant of good faith and fair dealing
10    against Travelers. (Dkt. No. 81, Newlins’ Am. Counterclaim ¶¶ 79-91.)
11          In AIG’s third-party complaint against CCL Contracting and counterclaim against
12    Travelers, it alleges equitable subrogation – express contractual indemnity against CCL
13    Contracting, (Dkt. No. 13, AIG’s TPC/Counterclaim ¶¶ 56-64), equitable subrogation -
14    contractual promise to procure primary coverage against CCL Contracting, (id. ¶¶ 65-69),
15    equitable subrogation – express contractual indemnity against Travelers, (id. ¶¶ 70-75),
16    equitable indemnity against Travelers, (id. ¶¶ 76-78), equitable contribution –
17    proportionate liability against CCL Contracting, (id. ¶¶ 79-81), and equitable contribution
18    – proportionate liability against Travelers, (id. ¶¶ 82-84).
19                                             Discussion
20    A.    Federal Rule of Civil Procedure 12(b)(1)
21          Federal Rule of Civil Procedure (“Rule”) 12(b)(1) provides for dismissal of a
22    complaint for lack of subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Rule
23    12(b)(1) jurisdictional attacks can be either facial or factual. White v. Lee, 227 F.3d
24    1214, 1242 (9th Cir. 2000). Defendants do not articulate whether they seek a facial or
25    factual challenge. Because their arguments rely entirely on the allegations in the SAC,
26    the Court concludes they are seeking a facial challenge. “In a facial attack, the challenger
27    asserts that the allegations contained in a complaint are insufficient on their face to
28    invoke federal jurisdiction.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th

                                                    6
                                                                                    20cv765-GPC(DEB)
     Case 3:20-cv-00765-GPC-DEB Document 93 Filed 01/13/21 PageID.4095 Page 7 of 14



1     Cir. 2004). To resolve this challenge, the court assumes that the allegations in the
2     complaint are true and draws all reasonable inference in favor of the party opposing
3     dismissal. Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004).
4     B.    Legal Standard as to Federal Rule of Civil Procedure 12(b)(6)
5           Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state a
6     claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Dismissal under Rule
7     12(b)(6) is appropriate where the complaint lacks a cognizable legal theory or sufficient
8     facts to support a cognizable legal theory. See Balistreri v. Pacifica Police Dep’t., 901
9     F.2d 696, 699 (9th Cir. 1990). Under Federal Rule of Civil Procedure 8(a)(2), the
10    plaintiff is required only to set forth a “short and plain statement of the claim showing
11    that the pleader is entitled to relief,” and “give the defendant fair notice of what the . . .
12    claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S.
13    544, 555 (2007).
14          A complaint may survive a motion to dismiss only if, taking all well-pleaded
15    factual allegations as true, it contains enough facts to “state a claim to relief that is
16    plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,
17    550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
18    content that allows the court to draw the reasonable inference that the defendant is liable
19    for the misconduct alleged.” Id. “Threadbare recitals of the elements of a cause of
20    action, supported by mere conclusory statements, do not suffice.” Id. “In sum, for a
21    complaint to survive a motion to dismiss, the non-conclusory factual content, and
22    reasonable inferences from that content, must be plausibly suggestive of a claim entitling
23    the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009)
24    (quotations omitted). In reviewing a Rule 12(b)(6) motion, the Court accepts as true all
25    facts alleged in the complaint, and draws all reasonable inferences in favor of the
26    plaintiff. al-Kidd v. Ashcroft, 580 F.3d 949, 956 (9th Cir. 2009).
27    C.    Travelers’ Breach of Contract Claim against the Newlins
28

                                                      7
                                                                                       20cv765-GPC(DEB)
     Case 3:20-cv-00765-GPC-DEB Document 93 Filed 01/13/21 PageID.4096 Page 8 of 14



1           In its prior order, the Court granted the Newlins’ motion to dismiss the breach of
2     contract claim for Travelers’ failure to plead “actual damages” caused by the Newlins’
3     purported breach. (Dkt. No. 55 at 13.) The Court also granted dismissal of the
4     declaratory relief claims because Travelers failed to assert an independent basis for
5     diversity jurisdiction on the breach of contract claim by failing to allege the $75,000
6     amount in controversy. (Id. at 17-18.)
7           On the latter ruling, the Court explained that “[c]laims that exist independent of the
8     request for a declaration are not subject to the Declaratory Judgment Act's discretionary
9     jurisdictional rule. Snodgrass v. Provident Life & Accidental Ins. Co., 147 F.3d 1163,
10    1167 (9th Cir. 1998)” and “[t]he appropriate inquiry for a district court in a Declaratory
11    Judgment Act [“DJA”] case is to determine whether there are claims in the case that exist
12    independent of any request for purely declaratory relief, that is, claims that would
13    continue to exist if the request for a declaration simply dropped from the case.” (Dkt.
14    No. 55 at 17 (quoting United Nat’l Ins. Co. v. R&D Latex Corp., 242 F.3d 1102, 1112
15    (9th Cir. 2001) (quoting Snodgrass, 147 F.3d at 1167-68)). Because the FAC failed to
16    allege an independent state law cause of action for breach of contract by failing to allege
17    the amount in controversy, the Court then conducted an analysis on whether it should
18    exercise its discretion over the declaratory relief claims under Brillhart v. Excess Ins. Co.,
19    316 U.S. 419 (1942) and its progeny. (Id. at 14-27.) Under Brillhart, district courts “[1]
20    should avoid needless determination of state law issues; [2] it should discourage litigants
21    from filing declaratory actions as a means of forum shopping; and [3] it should avoid
22    duplicative litigation.” Dizol, 133 F.3d at 1225.
23          The Court concluded that Travelers’ declaratory relief claims “could be deemed
24    ‘reactive’” or forum shopping because: (1) the declaratory relief claims were filed in
25    federal court “in response to Defendants’ demand for payments of fees and costs incurred
26    during the Hamadeh Litigation”; (2) “Travelers knew it was exposed to AIG Property’s
27    subrogation, indemnity and/or contribution claims as well as the Newlins’ breach of
28    contract and bad faith claims”; (3) Travelers “also knew that AIG had accrued

                                                    8
                                                                                    20cv765-GPC(DEB)
     Case 3:20-cv-00765-GPC-DEB Document 93 Filed 01/13/21 PageID.4097 Page 9 of 14



1     subrogation and indemnity claims against CCL Contracting, Travelers’ named insured
2     and a California resident, based on CCL Contracting’s separate contract with the Newlins
3     and they were also additional insureds under the CCL Policies”; and therefore, Travelers
4     “knew that it and CCL Contracting were in danger of being named as defendants in a
5     state court proceeding by the Newlins and/or AIG and because CCL Contracting’s
6     presence would make the state court action non-removable. . . .” (Id. at 20-21.) The
7     Court also concluded that the other two Brillhart factors, avoiding needless determination
8     of state law issues and duplicative litigation did not support retaining jurisdiction over the
9     declaratory relief claims. (Id. at 21-27.) In conclusion, the Court declined to exercise its
10    discretion over the declaratory relief claims in the interest of comity, concerns of judicial
11    administration and fairness to the parties and granted dismissal of the declaratory relief
12    causes of action. (Id. at 26.) However, because Travelers could correct the deficiencies
13    noted, the Court granted Travelers leave to file a second amended complaint to allege
14    “actual damage” to support a breach of contract claim and also “allege an independent
15    cause of action for breach of contract separate from the DJA claims.” (Id. at 14, 27.)
16          In the instant motion, the Newlins move to dismiss the breach of contract claim
17    arguing that Travelers has failed to allege $75,000 in actual damages to satisfy the
18    amount in controversy. (Dkt. No. 66-1.) Travelers disagrees arguing that it has pled a
19    valid breach of contract claim that could be independently litigated absent the declaratory
20    relief claims. (Dkt. No. 79 at 17.) It avers that the amount in controversy exceeds
21    $75,000 even without the declaratory relief claims because the amount in controversy
22    includes the amount it paid to Bohn Wildish which is in excess of $1,000 and also the
23    amount the Newlins, Quade and AIG claim is owed to them despite the breach by the
24    Newlins. (Id. at 18.) Travelers explains that the amount sought by each of the
25    defendants is at issue on the breach of contract claim because a finding that the Newlins
26    breached the insuring agreements precludes any recovery by the Defendants from
27    Travelers regarding the $2 million they seek. Conversely if the Newlins did not breach
28

                                                    9
                                                                                    20cv765-GPC(DEB)
 Case 3:20-cv-00765-GPC-DEB Document 93 Filed 01/13/21 PageID.4098 Page 10 of 14



1    the insuring agreements, then it could potentially result in a recovery by Defendants of at
2    least some of the $2 million. (Id.)
3          First, the Newlins do not dispute and the Court concludes that Travelers has stated
4    a breach of contract claim as the SAC now alleges actual damages “in excess of $1,000.”
5    (Dkt. No. 56, SAC ¶ 35.) Therefore, the Court DENIES the Newlins’ motion to dismiss
6    under Rule 12(b)(6). Next, the Court considers whether Travelers has alleged the amount
7    in controversy to satisfy diversity jurisdiction over the breach of contract claim.
8          Diversity jurisdiction exists where a civil action is between citizens of different
9    states, and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332. The parties do
10   not dispute that all the parties are diverse. As to the amount in controversy, the SAC
11   alleges it includes the amount paid to Bohn Wildish “in excess of $1,000” as well as $2
12   million which represents the fees and costs sought by the Newlins, Quade and AIG.
13   (Dkt. No. 56, SAC ¶¶ 6, 35.)
14         First, the Newlins argue that Travelers has failed to assert $75,000 in actual
15   damages to support diversity jurisdiction. (Dkt. No. 66-1 at 6-7.) However, their
16   argument improperly conflates “actual damages” with “amount in controversy” and
17   misconstrues the Court’s order by arguing or implying that the Court concluded that the
18   fees paid to Bohm Wildish are the only basis to determine the $75,000 in controversy.
19   (Dkt. No. 66-1 at 6.) Instead, the Court’s order stated two separate bases for dismissal of
20   the FAC. First, Travelers failed to plead “actual damages” to state a plausible breach of
21   contract claim. (Dkt. No. 55 at 13-14.) Second, Travelers failed to plead the $75,000
22   amount in controversy for the Court to exercise independent subject matter jurisdiction
23   over the breach of contract claims for purposes of determining whether the DJA’s
24   discretionary jurisdiction rule applied. (Id. at 17.) Moreover, actual damages to support
25   a cause of action and the amount in controversy to support diversity jurisdiction are
26   distinct legal concepts. See e.g., Guglielmino v. McKee Foods Corp., 506 F.3d 696, 701
27   (9th Cir. 2007) (amount in controversy included “damages” as well as allegations seeking
28

                                                  10
                                                                                   20cv765-GPC(DEB)
 Case 3:20-cv-00765-GPC-DEB Document 93 Filed 01/13/21 PageID.4099 Page 11 of 14



1    payment of sums from the defendant that did not fall comfortably within the realm of
2    “damages” and are not labeled as such in the prayer for relief).
3          To justify dismissal for failure to state the amount in controversy, “[i]t must appear
4    to a legal certainty that the claim is really for less than the jurisdictional amount.” St.
5    Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938). A claim exceeding
6    the requisite amount, made in good faith in the complaint, satisfies the jurisdictional
7    requirement. Id. at 288. The amount in controversy is the “amount at stake in the
8    underlying litigation” which “includes any result of the litigation, excluding interests and
9    costs, that “entail[s] a payment” by the defendant.” Gonzales v.CarMax Auto
10   Superstores, LLC., 840 F.3d 644, 648 (9th Cir. 2016). “This amount includes, inter alia,
11   damages (compensatory, punitive, or otherwise) and the cost of complying with an
12   injunction, as well as attorneys’ fees awarded under fee shifting statutes.” Id. at 648-69
13   (citing Chabner v. United of Omaha Life Ins. Co., 225 F.3d 1042, 1046 n.3 (9th Cir.
14   2000)).
15         In support of its argument, Travelers relies on cases that address the amount in
16   controversy in actions involving declaratory relief without explaining how those cases
17   relate to a breach of contract claim. (Dkt. No. 79 at 11.) “In actions seeking declaratory
18   or injunctive relief, it is well established that the amount in controversy is measured by
19   the value of the object of the litigation.” Hunt v. Wash. State Apple Adver. Comm'n, 432
20   U.S. 333, 347 (1977) (emphasis added). “Where the complaint seeks injunctive or
21   declaratory relief and not monetary damages, the amount in controversy is not what
22   might have been recovered in money, but rather the value of the right to be protected or
23   the extent of the injury to be prevented.” Jackson v. Am. Bar Ass'n, 538 F.2d 829, 831
24   (9th Cir. 1976). “The value of the ‘thing sought to be accomplished by the action ‘may
25   relate to either or any party to the action.” Ridder Bros., Inc. v. Blethen, 142 F.2d 395,
26   399 (9th Cir. 1944) (citation omitted).
27         However, under either the “amount at stake” or “the value of the object of the
28   litigation” standard, Travelers has failed to allege the amount in controversy on the

                                                   11
                                                                                    20cv765-GPC(DEB)
 Case 3:20-cv-00765-GPC-DEB Document 93 Filed 01/13/21 PageID.4100 Page 12 of 14



1    breach of contract claim which is alleged solely against the Newlins. The SAC alleges
2    that the $2 million represents the fees and costs sought by three separate defendants, the
3    Newlins, Quade and AIG. (Dkt. No. 55, SAC ¶ 6.) Travelers fails to parcel out what part
4    of the $2 million is sought solely by the Newlins, the only defendant named in the breach
5    of contract claim.3 Further, Travelers fails to provide legal authority that the Court may
6    consider the amounts sought by AIG and Quade in assessing the amount in controversy
7    or that the Court may aggregate the damages of the other defendants to satisfy the amount
8    in controversy. See Libby, McNeill, and Libby v. City Nat'l Bank, 592 F.2d 504, 510 (9th
9    Cir. 1978) (refusing to aggregate plaintiff's individual claims against multiple defendants
10   to reach the amount in controversy requirement where those claims did not allow for joint
11   liability); Middle Tenn. News Co. v. Charnel of Cincinnati, Inc., 250 F.3d 1077, 1081
12   (7th Cir. 2001) (a “plaintiff may aggregate the amount against the defendants to satisfy
13   the amount in controversy requirement only if the defendants are jointly liable; however,
14   if the defendants are severally liable, plaintiff must satisfy the amount in controversy
15   requirement against each individual defendant.”);Mortazavi v. Fed. Ins. Co., No.
16   13cv3141-GPC(BGS), 2014 WL 5359458, at *3 (S.D. Cal. Oct. 20, 2014) (noting that the
17   “general rule with respect to the aggregation of claims of a plaintiff against two or more
18   defendants is that where a suit is brought against several defendants asserting claims
19   against each of them which are separate and distinct, the test of jurisdiction is the amount
20   of each claim, and not their aggregate.”) (quoting Jewell v. Grain Dealers Mut. Ins. Co.,
21
22
     3
       The SAC provides very bare allegations to support Travelers’ claims and does not explain how the $2
23   million in damages being sought by the Newlins, the Quades and AIG was calculated. The amended
     counterclaims and third party complaints provide guidance and allege that AIG funded the $900,000
24   settlement between the Newlins, the Hamdeh plaintiffs and all the Hamadeh cross-defendants except
25   CCL. (Dkt. No. 82, Quade’s Am Counterclaim ¶ 16.) The Newlins also assigned to Quade all their
     rights under their legal services agreement with Quade to recover unpaid excess fees from CCL and/or
26   Travelers in the amount of $1.7 million plus interest. (Dkt. No. 82, Quade’s Am. Counterclaim ¶¶ 17,
     87, 93.) Based on the amended counterclaims and third party complaints, it does not appear that the
27   Newlins paid for any of the alleged $2 million in damages.
28

                                                       12
                                                                                          20cv765-GPC(DEB)
 Case 3:20-cv-00765-GPC-DEB Document 93 Filed 01/13/21 PageID.4101 Page 13 of 14



1    290 F.2d 11, 13 (5th Cir. 1961)). Here, the SAC does not claim that the amount in
2    controversy exceeds $75,000 as to the Newlins or that Defendants are jointly liable.
3           Accordingly, the Court concludes that because amount in controversy has not been
4    adequately alleged, the SAC fails to independently state a basis for the Court’s diversity
5    jurisdiction over the breach of contract claim.4
6    D.     Newlins, Quade and AIG’s Motions to Dismiss the Declaratory Relief Claims
7           In the event the Court concludes that it does not have independent subject matter
8    jurisdiction over the breach of contract claims, all Defendants move to the dismiss the
9    declaratory relief claims based on the Court’s analysis of Brillhart in the prior order.
10   (Dkt. Nos. 66, 67.) In its prior order, the Court conducted a detailed analysis that it
11   should not exercise jurisdiction over the DJA claims. (Dkt. No. 55 at 14-27.) Because
12   the Court concludes that it does not have subject matter jurisdiction over the breach of
13   contract claim, it relies on the Brillhart analysis in its prior order declining to exercise
14   discretion over the DJA claims. In accordance with that analysis, the Court GRANTS
15   Newlins’ and AIG’s motion to dismiss the declaratory relief claims. Because the federal
16   claims have been dismissed, the Court also declines to exercise supplemental jurisdiction
17   over remaining single breach of contract claim and GRANTS dismissal of that claim.
18   See 28 U.S.C. § 1367(c)(3); Parra v. PacifiCare of Arizona, Inc., 715 F.3d 1146, 1156
19   (9th Cir. 2013) (once the district court dismissed the only federal claim it had jurisdiction
20   over during the early stages of litigation, “it did not abuse its discretion in also dismissing
21   the remaining state claims.”)
22   E.     Leave to Amend
23          In the event the Court grants the motion to dismiss, Travelers, without explanation,
24   requests leave to amend. In its prior order, the Court granted Travelers’ leave to file a
25   SAC to assert actual damages for the breach of contract claim and the amount in
26
27
     4
       The Court need not address the Newlins’ additional argument that the breach of contract claim fails to
28   state a claim as a matter of law. (Dkt. No. 66-1 at 10-12.)

                                                        13
                                                                                            20cv765-GPC(DEB)
 Case 3:20-cv-00765-GPC-DEB Document 93 Filed 01/13/21 PageID.4102 Page 14 of 14



1    controversy. Dkt. No. 55.) Because Travelers was already granted leave to amend and
2    failed to cure the deficiencies noted by the Court, any additional leave to amend would be
3    futile. See Chodos v. West Publishing Co., 292 F.3d 992, 1003 (9th Cir. 2002) (“[W]hen
4    a district court has already granted a plaintiff leave to amend, its discretion in deciding
5    subsequent motions to amend is particularly broad.” (citation and internal quotation
6    marks omitted)). Moreover, Travelers does not explain why leave to amend should be
7    warranted. Therefore, the Court DENIES Travelers’ request for leave to amend.
8                                             Conclusion
9          Based on the above the Court GRANTS the Defendants’ motions to dismiss the
10   SAC pursuant to Rule 12(b)(1) with prejudice. The hearing set on January 15, 2021 shall
11   be vacated.
12         IT IS SO ORDERED.
13   Dated: January 13, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   14
                                                                                   20cv765-GPC(DEB)
